Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 1 of 11 Page ID #:19




1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    XAVIER M. FLESHER,                             Case No. CV 20-3937-AB (KK)
11                              Plaintiff,
12                        v.                         ORDER DISMISSING COMPLAINT
                                                     WITH LEAVE TO AMEND
13    LOS ANGELES COUNTY JAIL
      MEDICAL STAFF, ET AL.,
14
                                Defendant(s).
15
16
17                                              I.
18                                    INTRODUCTION
19         Plaintiff Xavier M. Flesher (“Plaintiff”), proceeding pro se and in forma
20   pauperis, filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”) alleging his
21   “civil rights were violated”. For the reasons discussed below, the Court dismisses the
22   Complaint with leave to amend.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 2 of 11 Page ID #:20




 1                                               II.
 2                        ALLEGATIONS IN THE COMPLAINT
 3          On April 21, 2020, Plaintiff, who is currently detained at Wasco State Prison,
 4   constructively filed 1 the Complaint against Los Angeles County Jail Medical Staff2 and
 5   Dr. Ryu, a physician at “JWCH Medical Clinic,” 3 (collectively, “Defendants”) in their
 6   official capacity. ECF Docket No. (“Dkt.”) 1. Plaintiff alleges his “civil rights were
 7   violated on two separate occasions [by] medical malpractice.” Id. at 5. He alleges he
 8   was “violated morally physically and character defamed.” Id. Plaintiff alleges he was
 9   “given a diagnoses of HIV antibody on two separate occasions by medical staff.” Id.
10   at 3. He also alleges he was “prescribed medications that deteriorated [his] body and
11   are harmful to health for over a year [after the] medical malpractice on two separate
12
13
14
     1       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
     pleading to mail to court, the court deems the pleading constructively “filed” on the
15   date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); see
     Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
16   applies to Section 1983 suits filed by pro se prisoners”).
     2       “As a general rule, the use of ‘John[/Jane] Doe’ to identify a defendant is not
17   favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Because Plaintiff is
     unaware of the true names of the unnamed Doe defendants, Plaintiff will be given the
18   opportunity to discover the names of the Doe defendants. Plaintiff is cautioned that
     if he is unable to timely identify the Doe defendants, the claims against the Doe
19   defendants will be subject to dismissal because the Court will not be able to order
     service against defendants who are unidentified. See Augustin v. Dep’t of Public
20   Safety, 2009 WL 2591370, at *3 (D. Hawai’i Aug. 24, 2009); Williams v.
     Schwarzenegger, 2006 WL 3486957, at *1 (E.D. Cal. Dec. 1, 2006).
21   3       “JWCH Medical Clinic” may be referring to the JWCH Institute, Inc., which
22   appears to be a “private non-profit health agency.” See http://jwchinstitute.org/. In
     order to state a claim for a civil rights violation under Section 1983, a plaintiff must
23   allege a particular defendant, acting under color of state law, deprived the plaintiff of a
     right guaranteed under the United States Constitution or a federal statute. 42 U.S.C. §
24   1983 (emphasis added); see West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 101 L.
     Ed. 2d 40 (1988). Thus, private parties generally cannot be held liable under Section
25   1983. See Monroe v. Pape, 365 U.S. 167, 172, 81 S. Ct. 473, 5 L. Ed. 2d 492 (1961),
     overruled in part by Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L.
26   Ed. 2d 611 (1978). Accordingly, if Plaintiff seeks to pursue a Section 1983 claim
     against the JWCH Institute, Inc. or Dr. Ryu, Plaintiff must present specific facts to
27   support the claim that a private party is acting under color of state law. See Price v.
     State of Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991) (holding conclusory allegations
28   private parties are acting under color of state law, unsupported by facts, is insufficient
     to state a claim under Section 1983).
                                                    2
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 3 of 11 Page ID #:21




 1   occasions.” Id. at 5. Plaintiff seeks “monetary relief d[ue] to medical malpractice.”
 2   Id. at 6.
 3                                               III.
 4                                 STANDARD OF REVIEW
 5          Where a plaintiff is incarcerated and/or proceeding in forma pauperis, a court
 6   must screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to
 7   dismiss the case at any time if it concludes the action is frivolous or malicious, fails to
 8   state a claim on which relief may be granted, or seeks monetary relief against a
 9   defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see
10   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
11          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
12   “short and plain statement of the claim showing that the pleader is entitled to relief.”
13   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
14   screening purposes, a court applies the same pleading standard as it would when
15   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
16   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
17          A complaint may be dismissed for failure to state a claim “where there is no
18   cognizable legal theory or an absence of sufficient facts alleged to support a
19   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
20   considering whether a complaint states a claim, a court must accept as true all of the
21   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
22   2011). However, the court need not accept as true “allegations that are merely
23   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
24   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
25   need not include detailed factual allegations, it “must contain sufficient factual matter,
26   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
27   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
28   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
                                                  3
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 4 of 11 Page ID #:22




 1   “allows the court to draw the reasonable inference that the defendant is liable for the
 2   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
 3   underlying facts to give fair notice and to enable the opposing party to defend itself
 4   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
 5         “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
 6   however inartfully pleaded, must be held to less stringent standards than formal
 7   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
 8   However, liberal construction should only be afforded to “a plaintiff’s factual
 9   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
10   339 (1989), and a court need not accept as true “unreasonable inferences or assume
11   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
12   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
13         If a court finds the complaint should be dismissed for failure to state a claim,
14   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
15   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
16   appears possible the defects in the complaint could be corrected, especially if the
17   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
18   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
19   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
20   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
21                                                IV.
22                                       DISCUSSION
23   A.    THE COMPLAINT FAILS TO COMPLY WITH RULE 8
24         1.     Applicable Law
25         Rule 8 requires a complaint contain “a short and plain statement of the claim
26   showing that the pleader is entitled to relief” and “a demand for the relief sought.”
27   Fed. R. Civ. P. 8. Rule 8(a) “requires a ‘showing,’ rather than a blanket assertion, of
28   entitlement to relief.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 n.3, 127 S.
                                                  4
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 5 of 11 Page ID #:23




 1   Ct. 1955, 167 L. Ed. 2d 929 (2007). “[T]he ‘short and plain statement’ [required by
 2   Rule 8] must provide the defendant with ‘fair notice of what the plaintiff’s claim is
 3   and the grounds upon which it rests.’” Dura Pharms., Inc. v. Broudo, 544 U.S. 336,
 4   346, 125 S. Ct. 1627, 161 L. Ed. 2d 577 (2005). “Experience teaches that, unless cases
 5   are pled clearly and precisely, issues are not joined, discovery is not controlled, the
 6   trial court’s docket becomes unmanageable, the litigants suffer, and society loses
 7   confidence in the court’s ability to administer justice.” Bautista v. L.A. Cty., 216 F.3d
 8   837, 841 (9th Cir. 2000).
 9          2.     Analysis
10          Here, the conclusory allegations in the Complaint prevent the Court, and any
11   defendants, from deciphering the factual and legal basis for each defendant’s alleged
12   liability. See Clayburn v. Schirmer, 2008 WL 564958, at *4 (E.D. Cal. Feb. 28, 2008)
13   (“The court (and any defendant) should be able to read and understand Plaintiff’s
14   pleading within minutes.” (citing McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.
15   1996))). The Complaint leaves the Court with a barebones statement that his rights
16   have been violated and the Court cannot determine who the defendants are, what
17   specific law(s) each defendant is alleged to have violated, or what specific actions each
18   defendant took. See id.
19          Plaintiff fails to provide any specific facts regarding what alleged actions taken
20   by each defendant resulted in a violation of his civil rights. For example, it is not clear
21   whether it was Plaintiff’s diagnosis with HIV antibodies, see dkt. 1 at 3, or the
22   medication he received, see id. at 5, that caused his injuries. Absent specific
23   allegations identifying what actions each defendant took against Plaintiff and how
24   such actions violated Plaintiff’s rights, the Complaint fails to provide any defendant
25   with fair notice of Plaintiff’s claims or the grounds upon which they rest. Ultimately,
26   unclear pleadings, like the FAC, that “leav[e] it to the Court to figure out what the full
27   array of [Plaintiff’s] claims is and upon what federal law, and upon what facts, each
28   claim is based,” are subject to dismissal. Little v. Baca, No. CV 13-0373-PA (RZ),
                                                  5
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 6 of 11 Page ID #:24




 1   2013 WL 436018, at *3 (C.D. Cal. Feb. 1, 2013). Accordingly, Plaintiff’s Complaint
 2   does not set forth a “short and plain statement” of his claims as required by Rule 8.
 3   Dura Pharms., Inc., 544 U.S. at 346.
 4          As such, the Complaint is subject to dismissal for failure to comply with Rule 8.
 5   See McHenry, 84 F.3d at 1177. If Plaintiff chooses to file an amended complaint, he
 6   must identify the legal and factual basis for each defendants’ alleged liability.
 7   B.     THE COMPLAINT FAILS TO STATE A SECTION 1983 CLAIM
 8          AGAINST DEFENDANTS IN THEIR OFFICIAL CAPACITY
 9          1.     Applicable Law
10          A municipality can be liable under Section 1983 “when execution of a
11   government’s policy or custom” inflicts a constitutional injury. Monell v. Dep’t of
12   Soc. Servs. of City of N.Y., 436 U.S. 658, 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978).
13   An “official-capacity suit is, in all respects other than name, to be treated as a suit
14   against the entity.” Kentucky v. Graham, 473 U.S. 159, 166, 105 S. Ct. 3099, 87 L.
15   Ed. 2d 114 (1985); see also Brandon v. Holt, 469 U.S. 464, 471-72, 105 S. Ct. 873, 83
16   L. Ed. 2d 878 (1985); Larez v. City of L.A., 946 F.2d 630, 646 (9th Cir. 1991). Such a
17   suit “is not a suit against the official personally, for the real party in interest is the
18   entity.” Graham, 473 U.S. at 166.
19          To state a cognizable Section 1983 claim against a municipality or local
20   government officer in his or her official capacity, a plaintiff must show the alleged
21   constitutional violation was committed “pursuant to a formal governmental policy or
22   a ‘longstanding practice or custom which constitutes the “standard operating
23   procedure” of the local governmental entity.’” Gillette v. Delmore, 979 F.2d 1342,
24   1346 (9th Cir. 1992). Proof of random acts or isolated events is insufficient to
25   establish a custom or practice. Thompson v. City of L.A., 885 F.2d 1439, 1444 (9th
26   Cir. 1989). Rather, a plaintiff must prove widespread, systematic constitutional
27   violations which have become the force of law. Board of Cty. Comm’rs of Bryan Cty.
28   v. Brown, 520 U.S. 397, 404, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997). In addition, a
                                                    6
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 7 of 11 Page ID #:25




 1   plaintiff must show the policy, practice, or custom was “(1) the cause in fact and (2)
 2   the proximate cause of the constitutional deprivation.” Trevino v. Gates, 99 F.3d
 3   911, 918 (9th Cir. 1996).
 4          2.     Analysis
 5          Here, Plaintiff fails to state a Section 1983 claim against Defendants in their
 6   official capacity because Plaintiff fails to identify any widespread, systematic
 7   constitutional violations that have become the force of law or formal governmental
 8   policy pursuant to which Defendants acted. See Brown, 520 U.S. at 404; Gillette, 979
 9   F.2d at 1346. In fact, Plaintiff alleges his “civil rights were violated on two separate
10   occasions”, dkt. 1 at 5, which is not sufficient to establish a custom or practice.
11   Thompson, 885 F.2d 1439. Plaintiff has, therefore, failed to allege a policy, practice,
12   or custom, that was “(1) the cause in fact and (2) the proximate cause of the
13   constitutional deprivation.” Trevino, 99 F.3d at 918. Accordingly, Plaintiff’s Section
14   1983 claims against Defendants in their official capacity are subject to dismissal.
15   C.     THE COMPLAINT FAILS TO STATE A CLAIM FOR
16          INADEQUATE MEDICAL CARE OR DELIBERATE
17          INDIFFERENCE
18          1.     Applicable Law
19          The Fourteenth Amendment governs claims for violations of the right to
20   adequate medical care brought by pretrial detainees. Gordon v. Cty. of Orange, 888
21   F.3d 1118, 1124-25 (9th Cir. 2018), cert. denied sub nom. Cty. of Orange, Cal. v.
22   Gordon, 139 S. Ct. 794, 202 L. Ed. 2d 571 (2019). A claim of denial of the right to
23   adequate medical care under the Fourteenth Amendment is analyzed under an
24   objective deliberate indifference standard. Id. The elements of such a claim are:
25          (i) the defendant made an intentional decision with respect to the
26          conditions under which the plaintiff was confined; (ii) those conditions
27          put the plaintiff at substantial risk of suffering serious harm; (iii) the
28          defendant did not take reasonable available measures to abate that risk,
                                                   7
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 8 of 11 Page ID #:26




 1          even though a reasonable official in the circumstances would have
 2          appreciated the high degree of risk involved—making the consequences
 3          of the defendant’s conduct obvious; and (iv) by not taking such
 4          measures, the defendant caused the plaintiff’s injuries.
 5   Id.
 6          “With respect to the third element, the defendant’s conduct must be objectively
 7   unreasonable, a test that will necessarily ‘turn[ ] on the facts and circumstances of each
 8   particular case.’” Id. (quoting Castro v. County of Los Angeles, 833 F.3d 1060, 1071
 9   (9th Cir. 2016)). The “‘mere lack of due care’” is insufficient. Id. (quoting Daniels v.
10   Williams, 474 U.S. 327, 330-31, 106 S. Ct. 662, 88 L. Ed. 2d 662 (1986)). A plaintiff
11   must “prove more than negligence but less than subjective intent – something akin to
12   reckless disregard.” Id.; Sarkiss v. Duncan, No. CV 17-06866-VAP (DFM), 2017 WL
13   10562979, at *6 (C.D. Cal. Sept. 22, 2017) (“[A] claim of medical malpractice or mere
14   negligence is insufficient to make out a Fourteenth Amendment claim.”).
15          2.     Analysis
16          Here, Plaintiff4 appears to seek relief for “medical malpractice,” which is
17   insufficient to allege a Fourteenth Amendment claim. See Sarkiss, 2017 WL
18   10562979, at *6. Hence, Plaintiff’s Section 1983 claim for inadequate medical care is
19   subject to dismissal.
20   ///
21   ///
22
23   4       Plaintiff fails to allege whether the alleged constitutional violations occurred
24   before or after he was convicted. Therefore, it is not entirely clear whether the
     Fourteenth Amendment standards apply or whether the often harder-to-prove Eighth
25   Amendment “subjective” standard would apply. Kingsley v. Hendrickson, 576 U.S.
     389, 135 S. Ct. 2466, 192 L. Ed. 2d 416 (2015) (noting the standard applicable to
26   Fourteenth Amendment excessive force cases is the same as the Fourth Amendment
     “objective” test, rather than the often harder-to-prove Eighth Amendment
27   “subjective” standard). Nevertheless, because Plaintiff has failed to state a claim
     under the Fourteenth Amendment, a claim under the Eighth Amendment would also
28   fail. If Plaintiff chooses to file a First Amended Complaint as discussed below, he
     should specify whether the incidents occurred before or after conviction.
                                                    8
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 9 of 11 Page ID #:27




 1                                                V.
 2                LEAVE TO FILE A FIRST AMENDED COMPLAINT
 3          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
 4   is unable to determine whether amendment would be futile, leave to amend is granted.
 5   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
 6   advised that the Court’s determination herein that the allegations in the Complaint are
 7   insufficient to state a particular claim should not be seen as dispositive of that claim.
 8   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
 9   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
10   face, Plaintiff is not required to omit any claim in order to pursue this action.
11   However, if Plaintiff asserts a claim in his First Amended Complaint that has been
12   found to be deficient without addressing the claim’s deficiencies, then the Court,
13   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
14   district judge a recommendation that such claim be dismissed with prejudice for
15   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
16   the district judge as provided in the Local Rules Governing Duties of Magistrate
17   Judges.
18          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
19   service date of this Order, Plaintiff choose one of the following three options:
20          1.     Plaintiff may file a First Amended Complaint to attempt to cure the
21   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
22   Central District civil rights complaint form to use for filing the First Amended
23   Complaint, which the Court encourages Plaintiff to use.
24          If Plaintiff chooses to file a First Amended Complaint, he must clearly
25   designate on the face of the document that it is the “First Amended Complaint,” it
26   must bear the docket number assigned to this case, and it must be retyped or
27   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
28   include new defendants or allegations that are not reasonably related to the claims
                                                   9
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 10 of 11 Page ID #:28




 1   asserted in the Complaint. In addition, the First Amended Complaint must be
 2   complete without reference to the Complaint, or any other pleading, attachment, or
 3   document.
 4         An amended complaint supersedes the preceding complaint. Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
 6   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
 7   leave to amend as to all his claims raised here, any claim raised in a preceding
 8   complaint is waived if it is not raised again in the First Amended Complaint.
 9   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
10         The Court advises Plaintiff that it generally will not be well-disposed toward
11   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
12   that continues to include claims on which relief cannot be granted. “[A] district
13   court’s discretion over amendments is especially broad ‘where the court has already
14   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
15   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
16   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
17   relief cannot be granted, the First Amended Complaint will be dismissed
18   without leave to amend and with prejudice.
19         2.     Alternatively, Plaintiff may file a notice with the Court that he intends to
20   stand on the allegations in his Complaint. If Plaintiff chooses to stand on the
21   Complaint despite the deficiencies in the claims identified above, then the Court will
22   submit a recommendation to the assigned district judge that the entire action be
23   dismissed with prejudice for failure to state a claim, subject to Plaintiff’s right at
24   that time to file Objections with the district judge as provided in the Local Rules
25   Governing Duties of Magistrate Judges.
26         3.     Finally, Plaintiff may voluntarily dismiss the action without prejudice,
27   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
28
                                                10
Case 2:20-cv-03937-AB-KK Document 6 Filed 05/18/20 Page 11 of 11 Page ID #:29




 1   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
 2   to use if he chooses to voluntarily dismiss the action.
 3         Plaintiff is explicitly cautioned that failure to timely respond to this
 4   Order will result in this action being dismissed with prejudice for failure to
 5   state a claim, or for failure to prosecute and/or obey Court orders pursuant to
 6   Federal Rule of Civil Procedure 41(b).
 7
 8   Dated: May 18, 2020
 9                                            HONORABLE KENLY KIYA KATO
                                              United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                11
